     Case 3:20-cv-04494-TKW-EMT Document 10 Filed 06/08/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

FREDRICK J. GAILOR, JR. and
CATHERINE ANN FORM,

      Plaintiffs,

v.                                               Case No. 3:20cv4494-TKW-EMT
WALMART CORPORATION STORE
#3235, et al.,

      Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 8) and Plaintiffs’ objection (Doc. 9). Based on my de novo

review of the issues raised in the objection, I agree with the magistrate judge’s

determination that this case should be transferred to the Southern District of Florida

because it involves allegations of public accommodation discrimination by

employees of a Walmart store located in North Miami Beach. See 28 U.S.C.

§1391(b)(2) (explaining that venue is proper in the district in which a substantial

part of the events or omissions giving rise to the claim occurred).

      The Court has not overlooked Plaintiffs’ conclusory assertion that they “fear

provable prejudice from Dade County” (Doc. 9, at 1); however, there is no basis for

this assertion in the record, and even if there was, it would have no bearing on the
     Case 3:20-cv-04494-TKW-EMT Document 10 Filed 06/08/20 Page 2 of 2




question of the proper venue for this suit. Moreover, it is noteworthy that this case

is being transferred to another federal district court over which Dade County has no

control or influence.

      Accordingly, it is ORDERED that:

      1. Plaintiffs’ objection (Doc. 9) is overruled, and the magistrate judge’s

         Report and Recommendation (Doc. 8) is adopted by the Court and

         incorporated into this Order.

      2. This case is TRANSFERRED to the Southern District of Florida, and the

         Clerk shall close the file in this Court.

      DONE and ORDERED this 8th day of June, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                          2
